Buume, Justice.
Plaintiff in error brought this action against the defendant in error, claiming to have the exclusive right to haul, collect and remove rubbish, garbage and other refuse in and from the City of Casper pursuant to an ordinance of, and a so-called contract with, said city. Before final submission of the case, plaintiff made, in this court,- an application for an injunction pending the appeal. This application was denied. See 28 "Wyo. 452, 206 Pac. 149, where the ordinance, the so-called contract, and other facts, in so- far as pertinent and necessary to be stated herein, are fully set out. The case has now been fully submitted. The really vital question in the case is as to whether or not plaintiff in error obtained an exclusive franchise. It was necessary to determine that question on the former hearing, and we came to a negative conclusion and held that plaintiff in error ob*322tained nothing more than a license. We have, however, read the briefs of counsel filed on final submission of this case, and have re-examined the question, but notwithstanding the arguments of counsel for plaintiff in error, we have been unable to come to a conclusion different from the former.
The judgment of the lower court should accordingly be affirmed, and it is so ordered.
PotteR, Ch. J., and Kimball, J., concur.